Order entered June 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00982-CV

                               JOHN H. GEORGE, Appellant

                                               V.

                         MARIA GUADALUPE GEORGE, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-11713

                                           ORDER
       Before the Court is appellant’s June 21, 2019 motion seeking an extension of time to file

his brief on the merits. We GRANT the motion and extend the time to Monday, August 5,

2019. We caution appellant that further extension requests will be disfavored.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE